Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 8/10/2021.

As filed, claims 2-4 and 6-12 are pending; and claims 1 and 5 are cancelled. 

Since prior art is found on claims 7 and 10, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/10/2021, with respect to claims 2-4 and 6-12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection, part (a) of claims 2-4 and 6-12 is maintained because the amendment only corrected the pending objection per Examiner’s suggestion, but failed to address the abovementioned 112(b) indefinite rejection.  For details, see rejection below.

The § 112(b) indefinite rejection, part (b) of claims 2-4 and 6-12 is withdrawn per amendments.

The § 112 fourth paragraph rejection of claim 12 is withdrawn per amendments.

The § 103 rejection of claims 2, 8, 9, and 12 by ACS is withdrawn per amendments. 

The claim objection of claims 2, 6, and 7 is withdrawn per amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 2, the claim recites the following phrase:

    PNG
    media_image1.png
    106
    641
    media_image1.png
    Greyscale

	The Examiner finds that the abovementioned wherein clause (shown by box above) is still drawn to the limitation of “heteroalkyl chain comprising 3-12 atoms”, and it is unclear to the Examiner whether the abovementioned heteroatoms would include heteroatoms, such as phosphorus, which is outside of the scope of nitrogen, sulfur and oxygen because the “comprising” language can include unrecited element.  
In addition, it is unclear whether the abovementioned heteroalkyl chain would include less than 3 atoms or more than 12 atoms, which is outside of the scope of 3-12 atoms, because the “comprising” language again can include unrecited element. 
All of which adds to the ambiguity of the metes and bounds of this claim, which rendered this claim indefinite.

b)	Regarding claims 3, 4, and 6-12, these claims are directly or indirectly dependent of claim 2, and they failed to correct the indefiniteness issue of claim 2, which rendered these claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2, 7, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent No. WO99/59997, hereinafter Watson, as evidenced by “Cell death in sepsis: a matter of how, when, and where”, hereinafter Bantel.

Regarding claims 2, 7, 8, 10, and 12, Watson, for instance, teaches the following compound or pharmaceutical composition thereof as opioid receptor ligand for treating sepsis, which meets all the limitations of these claims.  
Sepsis, according to evidentiary reference Bantel, includes extensive apoptotic death (i.e. apoptosis) of lymphocytes and gastrointestinal epithelial cells (pg. 2 of 3, left column, 2nd paragraph).


    PNG
    media_image2.png
    260
    621
    media_image2.png
    Greyscale

(Watson, pg. 1, lines 7-15)


    PNG
    media_image3.png
    121
    656
    media_image3.png
    Greyscale

(Watson, pg. 20, lines 6-9)

    PNG
    media_image4.png
    145
    208
    media_image4.png
    Greyscale
(Watson, pg. 37, example 6)

Conclusion
Claims 2-4 and 6-12 are rejected.
Claims 1 and 5 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626